DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/23/22.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains two paragraphs and the language “[p]rovided are an improved holographic reconstruction apparatus and method” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colomb et al. (US 2008/0265130) (of record).
Consider claim 1, Colomb et al. disclose (e.g. figure 21) a holographic reconstruction method comprising:
obtaining an object hologram of a measurement target object (see figure 21m light is reflected off RM and specimen 10);
extracting reference light information from the obtained object hologram (via wavefront analysis unit, reference data is extracted from the phase image);
calculating a wavenumber vector constant of the extracted reference light information, and generating digital reference light by calculating a compensation term of the reference light information by using the calculated wavenumber vector constant; extracting curvature aberration information from the object hologram, and then generating digital curvature in which a curvature aberration is compensated for; calculating a compensated object hologram by multiplying the compensation term of the reference light information by the obtained object hologram (The wave front analysis unit (17) calculates a phase image from one of: the DWF (13), the PDWF (16) or a digital wave front available from the wave front processing unit (15).  [0425] Then the wave front analysis unit (17) extracts reference data (18) from the phase image.  Reference data may be extracted from reference areas (35) or may also be extracted from the entire field of view (FOV).  [0426] One the reference data (18), one of the fitting procedures (19) calculates a measured offset (46) by calculating the mean value of the reference data (18) or by calculating the mean or median of the histogram of the reference data (18).  If others fitting procedures (19), are being performed, such as least square fitting in 1D or 2D, a measured offset (46) may also be defined by one of the fitted coefficients (20) that define the constant term of the fitted function, for example by taking the coefficient of the zero order or a fitted polynomial function.  [0427] The offset consign (45) is subtracted from the measured offset (46) to defined an offset variation (47).  [0428] An offset compensated phase image (48) is then defined by subtraction (49) of the offset variation (47) from a phase image defined from the PDWF (16).  Alternatively (not shown in FIG. 16), offset compensation can be performed by the wave front processing unit (15)) [0429-0435];
extracting phase information of the compensated object hologram (via wavefront analysis unit, reference data is extracted from the phase image); and
reconstructing 3-dimensional (3D) shape information and quantitative thickness information of the measurement target object by calculating the quantitative thickness information of the measurement target object by using the extracted phase information of the compensated object hologram (reference areas (35) may be defined by applying image analysis procedures and image processing procedures on at least one amplitude image or at least one phase image or on both an amplitude image and a phase image… Image analysis procedures and image processing procedures may comprise one of, or a combination of: [0379] Morphological image processing operations... [0385] Morphological operations such as erosion and dilation, opening, closing, thinning, thickening.  The specimen shape is compensated for via the wavefront processing unit) [0429-0435].
Consider claim 2,  Colomb et al. disclose (e.g. figure 21) the holographic reconstruction method of claim 1, wherein the obtaining of the object hologram comprises:
splitting, by a first beam splitter (BS, beamsplitter), single-wavelength light emitted from a light source into object light (O, objective wave) and reference light (R, reference wave);
reflecting the object light from a surface of the measurement target object through an object light objective lens, and reflecting the reference light from an optic mirror after passing the reference light through a reference light objective lens (see figure 21m light is reflected off RM and specimen 10);
recording, on a recording medium (C, camera), an interference pattern formed when the reflected object light and the reflected reference light are transmitted to the first beam splitter, and transmitting, to a processor, an image file generated by converting the interference pattern (via digital wavefront processing); and
obtaining, by the processor, the object hologram from the image file (via wavefront analysis unit, reference data is extracted from the phase image).
Consider claim 3, Colomb et al. disclose the holographic reconstruction method of claim 1, wherein the obtaining of the object hologram comprises: splitting, by a first beam splitter (BS1, beamsplitter), single-wavelength light emitted from a light source into object light and reference light (O, objective wave and R, reference wave); reflecting (via RM, reference mirror) the reference light from a first optic mirror after passing the reference light through a reference light objective lens (LR, reference lens), and reflecting object penetration light, which is obtained by passing the object light through the measurement target object from a second optic mirror after passing the object penetration light through an object light objective lens  (see figure 21m light is reflected off RM and specimen 10); recording, on a recording medium (C, camera), an interference pattern formed by transmitting the reflected object penetration light and the reflected reference light to a second beam splitter (BS, beamsplitter ), and transmitting, to a processor, an image file generated by converting the interference pattern; and obtaining, by the processor, the object hologram from the image file (via wavefront analysis unit) [0429-0435].
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinoshita et al (US 2012/0147116) disclose an image forming apparatus and a method of controlling the light source control circuit.  The light source control circuit includes: a pixel data output unit, a pixel data correcting unit that corrects a skew between main scanning and a photosensitive element.
Girschovitz et al. (US 2016/0290782) discloses fast phase processing of off-axis interferograms.  At least one sample-related interferogram image associated with a sample is spectrally decomposed to obtain a set of frequency components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872